Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Casey on 3/31/21.
The application has been amended as follows: 
Please replace claims 32 and 50 as set forth below
32. A gaming system, comprising:
a first set of individually movable gaming elements physically retained in a first area, each movable gaming element including no visible indications and including machine-readable indicia indicative of at least one of a number and a symbol associated with the movable gaming element;
a roulette-type wheel comprising at least two tiers of individually distinct receptors positioned around a central axis, and a display panel for each receptor position indicating a presence of a gaming element wherein each receptor position is configured to capture one movable gaming element of the one or more movable gaming elements;
a system for randomly moving one or more movable gaming elements of the first set in the first area to a second area, the second area including the individually distinct receptor positions on the roulette-type wheel;
at least one sensor configured to detect each movable gaming element entering or within the second area;

execute code to sense the number or symbol associated with the machine-readable indicia on each detected movable gaming element, cause a randomly selected number or symbol to be associated with each detected movable gaming element based on the sensed numbers or symbols, and communicate one or more of the randomly selected numbers or symbols to a video display,
determine an outcome for a gaming event, based on the randomly selected number or symbol associated with each detected movable gaming element,
resolve at least one wager received from a playing terminal, based on the outcome for the gaming event; and
wherein the video display is configured to display an image of each randomly selected number or symbol associated with each detected movable gaming element, and the resolution of the at least one wager.
50. A method of operating a gaming system, comprising:
providing a first set of individually movable gaming elements in a first area, each movable gaming element including no visible indications and including machine-readable indicia indicative of at least one of a number and a symbol associated with the movable gaming element;
randomly moving one or more movable gaming elements of the first set in the first area to a second area on a roulette-type wheel, wherein the roulette-type wheel comprises at least two tiers of individually distinct receptors positioned around a central axis, the second area includes the individually distinct receptor positions, and each receptor position is configured to capture one movable gaming element of the one or more movable gaming elements;
detecting each of the one or more movable gaming element entering or within the second area;
sensing a number or symbol associated with each detected movable gaming element, based on the machine-readable indicia;

determining an outcome for a gaming event, based on the randomly selected number or symbol associated with each detected movable gaming element;
resolving at least one wager received from a playing terminal, based on the outcome for the gaming event;
communicating one or more of the randomly selected numbers or symbols to a display; and
displaying an image of each randomly selected number or symbol communicated to the display, and the resolution of the at least one wager.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Brandstetter and Seeling fails to disclose the individually distinct receptors being on a roulette type wheel wherein the roulette type wheel comprises at least two tiers of individually distinct receptors, and each receptor position is configured to capture one movable gaming element of the one or more movable gaming elements.  It is noted by examiner that this “roulette-type wheel” with at least two tiers of individually distinct receptors is described in the specification  as being a modified wheel as shown for example in figure 10 A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715